DETAILED ACTION

	This office action is in regards to the amendment dated October 7, 2019. 
	Claim 1 has been amended to include an allowable subject matter, previously recited in claim 4. Claims 2, 3, 5 and 6 have been amended; and claim 4 has been canceled. 

Allowable Subject Matter
Claims 1-3, 5 and 6 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a rotation speed detecting apparatus of an internal combustion engine, the rotation speed detecting apparatus having: an internal combustion engine having a crankcase that supports a crankshaft; a rotor supported by an end part of the crankshaft in such a manner as to be incapable of rotation relative to the crankshaft; a pulser ring that has a detected body composed of recess-projection teeth and rotates integrally with the rotor; and a detector that detects rotation speed of the crankshaft by detecting the detected body, wherein the detected body has a detected surface opposed to the detector, and the detected surface is inclined in such a manner as to be located closer to an outside of the crankshaft in an axial direction of the crankshaft as getting more apart from an axis line of the crankshaft in a radial direction, and in the detector, an axis line of the detector is inclined with respect to the axis line of the crankshaft in such a manner that the detector is opposed to the 
The closest prior art of record discloses the detected body has a detected surface opposed to the detector, and the detected surface is inclined in such a manner as to be located closer to an outside of the crankshaft in an axial direction of the crankshaft as getting more apart from an axis line of the crankshaft in a radial direction, and in the detector, an axis line of the detector is inclined with respect to the axis line of the crankshaft in such a manner that the detector is opposed to the detected surface, but not wherein, in the detector, an axis line of the detector is inclined with respect to the axis line of the crankshaft in such a manner that the detector is opposed to the detected surface, and the rotor has a chamfered part along the detected body at a part opposed to the detected body.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-3, 5 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747